 1                                                               Hon. Richard A. Jones
 2

 3
                         UNITED STATES DISTRICT COURT
 4                      WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE
 5

 6   UNITED STATES OF AMERICA,                      No. CR19-35RAJ

 7                          Plaintiff,
                                                    MINUTE ORDER
 8          v.

 9   RHETT IRONS,

10                          Defendant.

11
         The clerk issues the following minute order by the authority of the Honorable
12
     Richard A. Jones, United States District Court Judge:
13
         Defendant’s Appearance Bond executed April 10, 2019, is modified to add the
14
     following condition:
15
              Defendant is subject to Pretrial Services supervision by the
16            Pretrial Services Office of the Court and must abide by such of
              the general and special conditions of release as that office shall
17
              impose. Defendant must report to the Office of Pretrial
18            Services, (206) 370-8950, United States Courthouse, 700
              Stewart Street, Seattle, Washington within 24 hours of
19            Defendant’s release unless released during a weekend or on a
20            holiday in which case Defendant must report at 9:00am the
              following court day.
21

22       All other conditions of the Appearance Bond remain in full force and effect.
23       DATED this 10th day of April, 2019.

24                                             WILLIAM M. McCOOL,
                                               Clerk of the Court
25
                                                /s/ Victoria Ericksen
26
                                               Deputy Clerk to Hon. Richard A. Jones

     MINUTE ORDER – 1
